Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In re cl. 5, 11:
Lack of positive antecedent basis for “the overload” (antecedent found in cl. 2 and 11 respectively).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10-12, 15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOFFMANN (2016/0235007).



    PNG
    media_image1.png
    499
    606
    media_image1.png
    Greyscale

1. A drive system for an agricultural baler, comprising: 
a power take off (PTO) shaft configured for being operably connected in between an agricultural vehicle and the agricultural baler and for supplying motive power to the agricultural baler (31; par. 112--114); 
a gearbox configured for being mounted on the agricultural baler and connected to the PTO shaft for receiving motive power from the PTO shaft (36); 
a pickup drive shaft operably connected to the gearbox and configured for being operably connected to a reel of a pickup unit of the agricultural baler (34); 
at least one sensor associated with the pickup drive shaft and configured for sensing a rotational movement of the pickup drive shaft (torque sensor(s) 37); and 
an electrical processing circuit operably connected to the at least one sensor and configured for disconnecting motive power to the reel (controller, par. 124).

2. The drive system of claim 1, wherein the electrical processing circuit is configured for stopping the rotational movement of the PTO shaft to disconnect motive power to the reel upon an overloading of the pickup unit so that the reel is manually rotatable in an operating direction and a reverse direction of the reel (intended use is taught in par. 38).

3. The drive system of claim 1, further comprising a clutch operably connected in between the PTO shaft and the gearbox, the clutch is operably connected to the electrical processing circuit, and the clutch is configured for one of transferring motive power from the PTO shaft to the gearbox and disconnecting motive power to the gearbox (overload clutch 32; par. 38).

6. The drive system of claim 1, wherein the at least one sensor is configured for measuring a torque of the pickup drive shaft which is indicative of a loading of the pickup unit (already addressed above; par. 190).


The following are already addressed above, unless otherwise noted:

10. A baling assembly for baling a crop material, comprising: an agricultural vehicle (par. 82), comprising: a frame (fig 1); and a power take off (PTO) shaft configured for providing motive power; an agricultural baler, comprising: a main bale chamber configured for forming a bale (fig 1); and a pickup unit located upstream of the main bale chamber and comprising a reel with a plurality of tines configured for lifting the crop material from a field (fig 1), the reel is rotatable in an operating direction and a reverse direction, and a pickup drive shaft operably connected to the reel; and a drive system for the agricultural vehicle and the agricultural baler, the drive system comprising: a gearbox mounted on the agricultural baler and connected to the PTO shaft of the agricultural vehicle, the gearbox is configured for receiving motive power from the PTO shaft, and the gearbox is operably connected to the pickup drive shaft; at least one sensor associated with the pickup drive shaft and configured for sensing a rotational movement of the pickup drive shaft; and an electrical processing circuit operably connected to the at least one sensor and configured for disconnecting motive power to the reel.

11. The baling assembly of claim 10, wherein the electrical processing circuit is configured for stopping the rotational movement of the PTO shaft to disconnect motive power to the reel upon an overloading of the pickup unit so that the reel is manually rotatable in the operating direction and the reverse direction of the reel.

12. The baling assembly of claim 10, further comprising a clutch operably connected in between the PTO shaft and the gearbox, the clutch is operably connected to the electrical processing circuit, and the clutch is configured for one of transferring motive power from the PTO shaft to the gearbox and disconnecting motive power to the gearbox.


15. The baling assembly of claim 10, wherein the at least one sensor is configured for measuring a torque of the drive shaft which is indicative of a loading of the pickup unit.

19. A method for baling a crop material, comprising: providing a drive system for an agricultural baler comprising a power take off (PTO) shaft configured for being operably connected in between an agricultural vehicle and the agricultural baler and for supplying motive power to the agricultural baler, a gearbox configured for being mounted on the agricultural baler and connected to the PTO shaft for receiving motive power from the PTO shaft, a pickup drive shaft operably connected to the gearbox and configured for being operably connected to a reel of a pickup unit of the agricultural baler, at least one sensor associated with the pickup drive shaft, and an electrical processing circuit operably connected to the at least one sensor; operating the agricultural baler to pick up and bale the crop material; sensing, by the at least one sensor, a rotational movement of the pickup drive shaft; and stopping the rotational movement of the PTO shaft, by the electrical processing circuit, to disconnect motive power to the reel upon an overloading of the pickup unit so that the reel is manually rotatable in an operating direction and a reverse direction of the reel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 7-9, 13-14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOFFMANN (2016/0235007).


Hoffmann teaches the claimed invention, except as noted:

4. The drive system of claim 3, wherein the clutch comprises a pawl and an actuator (not shown) connected to the pawl, the pawl is configured for stopping the rotational movement of the PTO shaft, and the actuator is operably connected to the electrical processing circuit and configured for actuating the pawl.

However, Hoffmann teaches that it has been known to use locking pawls and an actuator (par. 214) in relation to the pivoting of the tailgate.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide PTO shaft of Hoffmann with the pawl that is configured for stopping the rotational movement of the PTO shaft, and the actuator that is operably connected to the electrical processing circuit and configured for actuating the pawl, because it would not be outside the skill to use the locking means not only at the pivoting tailgate but at the rotating PTO shaft, in order to more effectively disconnect/disengage/stop the rotating shaft in an overload.

5. The drive system of claim 4, wherein the electrical processing circuit is configured for controlling the actuator to engage the pawl to stop the rotational movement of the PTO shaft upon the at least one sensor sensing the overloading of the pickup unit so that the reel is manually rotatable as the PTO shaft remains connected to the gearbox (already addressed above).

13. The baling assembly of claim 12, wherein the clutch comprises a pawl and an actuator connected to the pawl, the pawl is configured for stopping the rotational movement of the PTO shaft, and the actuator is operably connected to the electrical processing circuit and configured for actuating the pawl (addressed in cl. 4).

14. The baling assembly of claim 13, wherein the electrical processing circuit is configured for controlling the actuator to engage the pawl to stop the rotational movement of the PTO shaft upon the at least one sensor sensing the overloading of the pickup unit so that the reel is manually rotatable as the PTO shaft remains connected to the gearbox (addressed in cl.5).

20. The method of claim 19, wherein the drive system further comprises a clutch operably connected in between the PTO shaft and the gearbox, the clutch is operably connected to the electrical processing circuit, the clutch is configured for one of transferring motive power from the PTO shaft to the gearbox and disconnecting motive power to the gearbox, the clutch comprises a pawl and an actuator connected to the pawl and operably connected to the electrical processing circuit, and the method step of stopping rotational movement of the PTO shaft comprises actuating the actuator, by the electrical processing circuit, to engage the pawl and prevent the rotational movement of the PTO shaft (addressed above).


Hoffmann teaches the claimed invention, except the duplication of parts, i.e. the sensors, targests:


7. The drive system of claim 6, wherein the at least one sensor comprises a first sensor associated with the pickup drive shaft at a first location and a second sensor associated with the pickup drive shaft at a second location which is, relative to the pickup drive shaft, axially spaced apart from the first location, and wherein the first sensor and the second sensor are configured for measuring a shaft twist of the pickup drive shaft such that the torque of the pickup drive shaft is derivable therefrom by the electrical processing circuit.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Using two sensors is an obvious duplication of parts is within the level of ordinary skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

16. The baling assembly of claim 15, wherein the at least one sensor comprises a first sensor associated with the pickup drive shaft at a first location and a second sensor associated with the pickup drive shaft at a second location which is, relative to the pickup drive shaft, axially spaced apart from the first location, and wherein the first sensor and the second sensor are configured for measuring a shaft twist of the pickup drive shaft such that the torque of the pickup drive shaft is derivable therefrom by the electrical processing circuit (see cl. 8).

[AltContent: textbox (1st sensor)][AltContent: arrow][AltContent: textbox (1st target)][AltContent: arrow]
    PNG
    media_image1.png
    499
    606
    media_image1.png
    Greyscale


9. The drive system of claim 7, wherein the pickup drive shaft comprises a first target (fig 2, marked up) and a second target respectively located at the first location and the second location of the pickup drive shaft, and the first sensor and the second sensor are configured for respectively sensing the first target and the second target.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use two targets, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.

Using two targets is an obvious duplication of parts is within the level of ordinary skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

18. The baling assembly of claim 16, wherein the pickup drive shaft comprises a first target and a second target respectively located at the first location and the second location of the pickup drive shaft, and the first sensor and the second sensor are configured for respectively sensing the first target and the second target (see cl. 9).


Hoffmann teaches the claimed invention above, except the sensors being “speed” sensors:

8. The drive system of claim 7, wherein the first sensor is in the form of a first speed sensor and the second sensor is in the form of a second speed sensor.

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 

Consequently, the following is deemed to be "well known": speed sensors.




17. The baling assembly of claim 16, wherein the first sensor is in the form of a first speed sensor and the second sensor is in the form of a second speed sensor (see cl. 8).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

DE 102007031187 teaches PTO input shaft 10, a gear box 11,  driving torque for a pick-up unit 7, a torque sensor 25, a clutch 23 to disengage shaft rotation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671